Case 2:07-cr-20013-JDC-KK Document 346 Filed 12/01/20 Page 1 of 6 PageID #: 2083




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                          CASE NO. 2:07-CR-20013-01

 VERSUS                                            JUDGE JAMES D. CAIN, JR.

 PABLO MARGARITO RAMOS-BARRERA MAGISTRATE JUDGE KAY
 (01)


                                MEMORANDUM ORDER

        Before the court is a Motion for Compassionate Release [doc. 333] filed by

 defendant Pablo Margarito Ramos-Barrera, who is currently serving a term of

 imprisonment pursuant to a judgment of this court. The government opposes the motion.

 Doc. 344.

                                           I.
                                       BACKGROUND

        Following a jury trial the defendant was convicted in this court of one count of

 conspiracy to possess with intent to distribute methamphetamine and two counts of

 possession with intent to distribute methamphetamine, a violation of 21 U.S.C. § 846. Doc.

 141. The PSR held the defendant accountable for a conspiracy involving over 15 kilograms

 of methamphetamine, resulting in a base offense level of 38. PSR ¶ 21. It also attributed a

 leader/organizer, two-level adjustment to him. Id. at ¶ 24.

        The defendant was sentenced on March 20, 2008, to concurrent terms of 294 months

 of imprisonment on each count. Doc. 177. On July 13, 2016, the court reduced the

 defendant’s sentence to a 235 month term of imprisonment pursuant to 18 U.S.C. § 3582.

                                             -1-
Case 2:07-cr-20013-JDC-KK Document 346 Filed 12/01/20 Page 2 of 6 PageID #: 2084




 Doc. 291. He has currently served approximately 168 months of his sentence, with an

 anticipated release date of July 30, 2023, based on substantial earned and projected good

 conduct time. Doc. 341, att. 2.

         On May 14, 2020, the defendant submitted a request for compassionate release to

 the warden of North Lake Correctional Facility, where he is currently incarcerated. See

 doc. 333, att. 1, p. 66. There he requested compassionate release based on fear of

 contracting COVID-19. The warden denied the request on June 3, 2020, citing the

 defendant’s criminal history, the time remaining on his sentence, his “average” institutional

 adjustment, the fact that an immigration detainer had been issued for him 1, the fact that he

 failed to identify where he would obtain medical treatment on release, and the public safety

 concerns relating to the offense leading to his incarceration. Id. at 64. The defendant

 appealed this ruling to the GEO Eastern Regional Office, which affirmed the warden’s

 decision. Id. at 55–56. The defendant now brings a motion in this court, seeking a reduction

 of his sentence to time served and/or a period of home confinement as a condition of

 supervised release. Doc. 333. To this end he notes his underlying medical conditions of

 type II diabetes, hypertension, and hyperlipidemia. The Office of the Federal Public

 Defender has enrolled on his behalf and filed a memorandum in support. Doc. 341.

         The government opposes the motion, conceding that the defendant has exhausted

 his remedies and that the risk of COVID-19 exposure may form an extraordinary

 circumstance warranting compassionate release. Doc. 344. It maintains, however, that such


 1
  The defendant was born in Mexico in 1960 and entered this country in 1971, becoming a lawful permanent resident
 approximately ten years later. PSR ¶ 38.

                                                       -2-
Case 2:07-cr-20013-JDC-KK Document 346 Filed 12/01/20 Page 3 of 6 PageID #: 2085




 relief should be denied because the defendant has not met his burden of showing eligibility

 under the factors set forth under 18 U.S.C. § 3553(a) and that he is not a danger to the

 community. Id.

                                              II.
                                    LAW & APPLICATION

        A sentence of imprisonment may only be modified by the district court in limited

 circumstances. Dillon v. United States, 560 U.S. 817, 825 (2010). The court may reduce a

 term of imprisonment for “extraordinary and compelling reasons” so long as they are

 “consistent with applicable policy statements issued by the Sentencing Commission.” 18

 U.S.C. § 3582(c)(1)(A). Following passage of the First Step Act in 2018, inmates may use

 this provision to directly petition the court for compassionate release. The court may only

 act, however, “upon motion of the Director of the Bureau of Prisons, or upon motion of the

 defendant after the defendant has fully exhausted all administrative rights to appeal a

 failure of the Bureau of Prisons to bring a motion on [his] behalf or the lapse of 30 days

 from the receipt of such a request . . . whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

 Accordingly, the inmate is required to exhaust his administrative remedies with the BOP

 before bringing such a request to the court and exhaustion is a jurisdictional prerequisite

 for the court’s ability to grant relief. See, e.g., United States v. Johnson, 2020 WL 1663360,

 at *3–*6 (D. Md. Apr. 3, 2020); United States v. Koons, 2020 WL 1940570 (W.D. La. Apr.

 21, 2020).

        The defendant shows that he filed a request for compassionate release with the

 warden at North Lake Correctional Facility, citing his fear of COVID-19 and potential


                                              -3-
Case 2:07-cr-20013-JDC-KK Document 346 Filed 12/01/20 Page 4 of 6 PageID #: 2086




 vulnerability to the virus. Doc. 333, att. 1, p. 66. He also shows that this request was denied

 on June 3, 2020. Id. at 64. Accordingly, the request is exhausted and the court may consider

 the new motion.

        In support of his motion, defendant attaches medical records supporting his potential

 vulnerability to COVID-19 complications. Doc. 341, att. 3. The government notes that

 these conditions are currently managed with BOP care. Doc. 344, p. 4. Managed medical

 conditions typically do not form a basis for compassionate release. See BOP Prog.

 Statement 5050.50. As the government acknowledges, however, this general rule does not

 reflect present concerns about the COVID-19 pandemic. Several courts have found that the

 pandemic may present an extraordinary and compelling circumstance warranting

 compassionate release, particularly in the case of a defendant who is at risk for severe

 illness by reason of preexisting medical conditions. See United States v. Mazur, __

 F.Supp.3d __, 2020 WL 2113613, at *4 (E.D. La. May 4, 2020) (collecting cases); see also

 United States v. Furlow, 2020 WL 3967719 (W.D. La. Jul. 13, 2020); United States v.

 Malone, 2020 WL 3065905 (W.D. La. June 9, 2020).

        The government concedes that diabetes has been recognized by the CDC as a

 COVID-19 risk factor. Doc. 344, pp. 9–10. Nevertheless, it maintains that the motion

 should be denied due to defendant’s failure to present a feasible release plan, especially in

 light of the potential immigration consequences of his offense, and his failure to

 demonstrate that he will not pose a danger to the community or that his release comports

 with the § 3553(a) factors.



                                              -4-
Case 2:07-cr-20013-JDC-KK Document 346 Filed 12/01/20 Page 5 of 6 PageID #: 2087




        Even where the defendant has demonstrated that he is eligible for compassionate

 relief based on extraordinary circumstances, the court is also required to “consider[] the

 factors set forth in section 3553(a) to the extent that they are applicable . . . .” 18 U.S.C. §

 3582(c)(1)(A). Section 3553(a) contains factors that the court must consider in determining

 the length of a sentence, including (1) to reflect the seriousness of the offense, (2) to afford

 adequate deterrence of criminal conduct, and (3) to protect the public from further crimes

 of the defendant. 18 U.S.C. § 3553(a)(2).

        Here the circumstances surrounding defendant’s conviction show that he is a

 dangerous individual. He was a leader in a conspiracy involving over 15 kilograms of

 methamphetamine. His PSR also noted a 1998 assault conviction, relating to an incident

 where the defendant hit his wife with a hammer. PSR ¶ 33. He appears to have no

 disciplinary history during his incarceration and has earned substantial good conduct time,

 however. He has also submitted evidence of his completion of several courses through the

 BOP, reflecting an admirable commitment to rehabilitation. Doc. 341, att. 1. However, he

 has served less than three-quarters of his sentence. To release him at this point, over two

 and a half years before his projected release if he earns all of the good conduct time

 forecasted, would promote disparity among other defendants who have committed serious

 narcotics offenses. The motion must therefore be denied, and the court need not explore

 the other arguments raised by the government.




                                               -5-
Case 2:07-cr-20013-JDC-KK Document 346 Filed 12/01/20 Page 6 of 6 PageID #: 2088




                                       III.
                                    CONCLUSION

       For the reasons stated above the Motion for Compassionate Release [doc. 333] is

 hereby DENIED.

       THUS DONE AND SIGNED in Chambers on this 1st day of December, 2020.



                  _________________________________________
                             JAMES D. CAIN, JR.
                      UNITED STATES DISTRICT JUDGE




                                         -6-
